Citation Nr: 1419947	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for frostbite.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision denied entitlement to service connection for residuals of frostbite, bilateral hearing loss and tinnitus.   

The Veteran presented testimony before the undersigned at hearing held at the RO in May 2012.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran submitted a fully favorable decision from the Social Security Administration (SSA).  The December 2005 decision notes that the Veteran was diagnosed with hearing loss.  VA has a duty to obtain the underlying medical records considered in that decision.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, the Veteran testified that he was treated at the hospital in Grafenwoehr, Germany for frostbite in the winter of 1963-1964.  VA has a duty to seek records of this hospitalization.  38 U.S.C.A. § 5103A(b)-(c) (West 2002 & Supp. 2013).

The Veteran testified that he first noticed hearing loss and tinnitus as soon as he got out of service; but that he was able to tolerate it when he was young.  He reported a similar history at an August 2011 VA examination; although it is unclear whether symptoms were present in service and some of his statements suggest there was a delay in the onset of symptoms.  The examiner opined; however, that the hearing loss and tinnitus were less likely than not due to service because the Veteran did not seek treatment for approximately twenty years after service.  Absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).   

The Veteran has not been afforded an examination with regard to the frostbite claim.  His testimony and clinical records trigger VA's duty to provide an examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records of the reported hospitalization at Grafenwoehr, Germany for frostbite in the winter of 1963-1964.

2.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3.  Afford the Veteran a new audiology examination to determine whether his current tinnitus or hearing loss is related to a disease or injury in active service, to include reported noise exposure.  

The examiner should opine whether it is at least as likely as not that hearing loss or tinnitus began during, or is causally related, to service.  In service noise exposure has been conceded.

The examiner must provide reasons for this opinion and must consider the Veteran's reports of symptoms and their onset, because these constitute competent evidence.  

5.  Afford the Veteran a VA examination to determine whether he has any residuals of in-service cold exposure.  The examiner should provide reasons for this opinion that consider the Veteran's reports of in-service cold exposure and symptoms.

The examiner should acknowledge review of the claims folder.

6.  If any claim on appeal remains denied, issue a supplemental statement of the case; then return the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



